Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 1 of 9




                         EXHIBIT A
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 2 of 9




                             WOODROW & PELUSO, LLC FIRM RESUME

           WOODROW & PELUSO, LLC (“Woodrow & Peluso” or the “firm”) is a plaintiff’s class
   action and commercial litigation firm based in Denver, Colorado. The firm files cases across the
   Country.

           Our attorneys have over a decade of experience successfully representing consumers and
   small businesses in matters nationwide. From litigation under the Telephone Consumer
   Protection Act, 47 U.S.C. § 227 et seq., to cases enforcing the rights of job applicants and
   employees under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., to appeals of first
   impression, our lawyers have litigated and favorably resolved numerous legal disputes to the
   satisfaction of our clients. At Woodrow & Peluso, LLC, we take special pride in the quality of
   our work product and strive tirelessly to achieve the best results for every client. Descriptions of
   our three primary practice areas—(1) Consumer Class Actions, (2) Commercial Litigation, and
   (3) Appeals—and key personnel follow.

                                        OUR PRACTICE AREAS

   1.     CONSUMER CLASS ACTIONS

          The majority of the firm’s caseload focuses on consumer class actions. These cases
   include class actions alleging violations of statutes, such as the Fair Credit Reporting Act, the
   Telephone Consumer Protection Act, and the Truth-in-Lending Act, as well as class actions
   challenging systematic breaches of contract and advancing other common law theories.

          TCPA Class Actions

           Woodrow & Peluso attorneys have successfully litigated and settled numerous class
   actions challenging violations of the Telephone Consumer Protection Act. To date we have filed,
   prosecuted, and resolved using various settlement models TCPA cases against major
   corporations and entities including Rita's Italian Ice, Global Marketing Research Services, LKQ
   Corporation, J.B. Hunt, Altisource, Acurian, Price Self Storage, Local Lighthouse, Geekatoo,
   and the University of South Carolina, among others. Our firm’s attorneys have substantial
   experience prosecuting such claims, including class actions challenging the unlawful
   transmission of text messages, the sending of unlawful facsimiles, the placement of “robocalls”
   featuring a pre-recorded voice to residential landline phones, and the use of automatic telephone
   dialing systems, including predictive dialers, to call consumer cell phones.

          Notable TCPA cases and settlements include:

          • Tech Instruments, Inc. v. Eurton Electric Inc. 1:16-cv-02981-MSK-KMT (Krieger, C.J.)
          (adversarial class certification granted under for transmission of junk faxes)

          • Bowman v. Art Van Furniture, Inc. 2:17-cv-11630-NGE-RSW (Edmunds, J.) (granting
          final approval to all in, non-reversionary settlement fund of $5,875,000 in pre-recorded
          message case) (final approval granted December 10, 2018);
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 3 of 9




          • Wendell H. Stone & Co. v. LKQ Corporation, 16-cv-07648 (N.D. Ill.) (Kennelly, J.)
          (granting final approval to all-in, non-reversionary, settlement fund of $3,266,500) (final
          approval granted May 16, 2017);

          • Martin et al. v. Global Marketing Research Services, Inc., 6:14-cv-1290-ORL-31-KRS
          (M.D. FL) (Woodrow & Peluso appointed co-lead Settlement Class Counsel in settlement
          creating $10,000,000 common fund for class of 688,500 cellphone users) (final approval
          granted November 4, 2016);

          • Mendez v. Price Self Storage Management, Inc., 3:15-cv-02077-AJB-JLB (S.D. CA)
          (Woodrow & Peluso appointed co-lead Settlement Class Counsel in TCPA settlement
          providing option of $750 cash or $1,100 in storage certificates) (final approval granted
          August 23, 2016);

          • Sherry Brown and Ericka Newby v. Rita's Water Ice Franchise Company, LLC,
          2:15-cv-03509-TJS (E.D. PA) ("all in" non-reversionary $3,000,000 settlement fund for
          text messages) (final approval granted March 20, 2017);

          • Morris et al v. SolarCity, Inc. 3:15-cv-05107 (N.D. CA) (JPA with counsel on $15
          million common fund TCPA settlement, final approval granted February 1, 2018).

          • Gergetz v. Telenav, Inc. 3:16-cv-04261 (N.D. CA) (“all-in” non-reversionary $3.5
          million fund for text messages) (final approval granted on September 6, 2018).

          Further, while a Partner with his prior law firm, Woodrow & Peluso attorney Steven
   Woodrow was appointed interim co-lead class counsel in a TCPA class action against Nationstar
   Mortgage, LLC (see Jordan et al v. Nationstar Mortgage LLC, 3:14-cv-00787-WHO) and led
   TCPA litigation that resolved favorably against Bankrate Inc., and Carfax.com. Mr. Woodrow
   was also involved in the TCPA settlement reached in Weinstein v. The Timberland Co. et al.
   (N.D. Ill.), a text messaging class action featuring 40,000 unauthorized messages, and was part
   of the appellate strategy team that secured the landmark decision in Satterfield v. Simon &
   Schuster, Inc., 569 F.3d 946 (9th Cir. 2009), the first federal appellate decision to affirm that text
   messages are covered as “calls” under the TCPA.

          FCRA Class Actions

           The second sub-focus within the firm’s class action practice consists of cases under the
   Fair Credit Reporting Act (“FCRA”), which regulates the procurement and use of consumer
   reports by employers when they make hiring/firing/pay decisions. To date, the firm has
   successfully represented clients in putative class actions against Terminix, ServiceMaster,
   TrueBlue Inc./Labor-Ready Mid-Atlantic, FedEx, Tyler Staffing Services, Inc., Great Lakes
   Wine & Spirits, Freeman Webb, Inc., and others. This includes attaining adversarial class
   certification in the case of Munoz v. 7-Eleven, Inc., 2:18-cv-03893-RGK-AGR (C.D. Cal.,
   October 28, 2018) and a subsequent class settlement of $1,972,500. This also includes Woodford
   v. World Emblem, 1:15-cv-02983-ELR, an FCRA settlement providing between $315 and $400
   to claimants (final approval granted January 23, 2017).


                          WOODROW & PELUSO, LLC Firm Resume as of February 2020                         2
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 4 of 9




          Banking and Financial Institutions Class Actions

            Our attorneys have substantial experience representing consumers in class action
   litigation involving national banking associations and other financial institutions. Meaningful
   representations include:

                 •      Schulken v. Washington Mut. Bank, No. 09-CV-02708-LHK, 2012 WL
                        28099, at *15 (N.D. Cal. Jan. 5, 2012). Attorney Steven Woodrow secured
                        prior firm’s appointment as Class Counsel from Judge Lucy Koh in class
                        action challenging JPMorgan Chase Bank, N.A.’s suspension of former
                        WaMu home equity line of credit accounts. Case settled with Mr.
                        Woodrow’s appointment as co-lead settlement class counsel.

                 •      In re JPMorgan Chase Bank, N.A. Home Equity Line of Credit Litigation,
                        MDL No. 2167. Attorney Steven Woodrow helped secure transfer by the
                        Judicial Panel on Multidistrict Litigation to the Northern District of
                        Illinois and appointment of prior firm as interim class counsel. Attorney
                        Woodrow also negotiated and was also appointed co-lead settlement class
                        counsel in settlement projected to restore between $3 billion - $5 billion in
                        credit to affected borrowers in addition to cash payments.

                 •      Hamilton v. Wells Fargo Bank, N.A., 4:09-cv-04152-CW (N.D. Cal.).
                        Attorney Steven Woodrow served as co-lead settlement counsel in class
                        action challenging Wells Fargo’s suspensions of home equity lines of
                        credit. Nationwide settlement restored access to over $1 billion in credit
                        and provided industry leading service enhancements and injunctive relief.

                 •      In re Citibank HELOC Reduction Litigation, 09-CV-0350-MMC (N.D.
                        Cal.). Attorney Steven Woodrow was appointed interim co-lead counsel
                        and settlement class counsel in class actions challenging Citibank’s
                        suspensions of home equity lines of credit. The settlement was estimated
                        to have restored over $650,000,000 worth of credit to affected borrowers.

                 •      Vess v. Bank of America, N.A. 10cv920–AJB(WVG) (S.D. Cal.). Attorney
                        Steven Woodrow negotiated class action settlement with Bank of America
                        challenging suspension and reduction of home equity lines of credit.

                 •      Wigod v. Wells Fargo, No. 10-cv-2348 (N.D. Ill.). Steven Woodrow
                        secured the first appellate decision in the country recognizing the right of
                        homeowners to sue under state law to enforce HAMP trial plan
                        agreements. Attorney Steven Woodrow was appointed co-lead settlement
                        counsel providing loan modifications and cash payments to affected
                        borrowers.

          General Consumer Protection Class Actions

          Woodrow & Peluso attorneys have additionally successfully prosecuted and resolved


                        WOODROW & PELUSO, LLC Firm Resume as of February 2020                      3
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 5 of 9




   countless class action suits against other companies for a range of consumer protection issues.
   For example, Woodrow & Peluso filed the first class action in the Country to challenge the
   marijuana industry’s use of certain allegedly dangerous fungicides and pesticides and were the
   first lawyers to bring class actions (against the Colorado Rockies Baseball Club and Kroenke
   Sports & Entertainment, LLC) seeking to enforce the Colorado Consumer Protection Act, § 6-1-
   718 et seq., which prohibits owners of entertainment venues from imposing restrictions on the
   resale of tickets. The firm has also brought and litigated class actions against hospitals for their
   use of “chargemaster” billing rates and are presently engaged in litigation against Southwest
   Airlines related to its “Companion Pass” program.

           Woodrow & Peluso LLC has also brought claims against major food manufacturers and
   distributors for falsely advertising certain products as “All Natural” and “Made in U.S.A.” Our
   attorneys also have experience litigating class claims regarding missing or misappropriated
   “bitcoins.” Woodrow & Peluso also brought the first class action in Colorado against cannabis
   growers for their use of unapproved and harmful pesticides.

   2.     COMMERCIAL LITIGATION

           As small business owners, we understand and appreciate the challenges that new
   companies face as they strive to make headway in the market. Our attorneys regularly counsel
   small to medium-sized businesses and have represented such companies in a wide range of
   general commercial litigation matters including partnership and business disputes, breaches of
   contracts and term sheets, and claims charging company managers and members of breach of
   fiduciary duty, breach of contract, fraud, and fraudulent/preferential transfers. We regularly
   advise clients on matters and contracts involving millions of dollars, and our attorneys have
   successfully represented businesses and other entities in mediations, arbitrations, and trial.

   3.     APPEALS

           Our attorneys have substantial experience handling appeals at both the state and federal
   level. Representative appeals worked on predominately by our attorneys include:

                  •       Mitchell v. Winco Foods, LLC, No. 1:16-cv-00076-BLW, Appeal No. 17-
                          35998 (9th Cir. Nov. 29, 2018). Firm attained reversal of district court’s
                          dismissal of putative FCRA class action on Article III standing grounds;

                  •       Brown v. Centura Health Corporation, No. 15CV31140 (Douglas Cnty.
                          Colo.), Appeal No. 17CA430. Firm achieved reversal of dismissal of
                          putative class action lawsuit challenging hospital’s use of chargemaster
                          billing system);

                  •       Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547 (7th Cir. 2012). Attorney
                          Steven Woodrow briefed and argued this appeal resulting in the first
                          federal appellate decision holding that banks may be sued under state law
                          for violations of the federal government’s Home Affordable Modification
                          Program. The opinion has been cited over 1,300 times by courts, litigants,
                          and commentators throughout the Country and is widely regarded as the


                          WOODROW & PELUSO, LLC Firm Resume as of February 2020                      4
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 6 of 9




                         leading authority on the rights and obligations of HAMP servicers and
                         borrowers.

                 •       Robins v. Spokeo, 742 F.3d 409 (9th Cir. 2014). Attorney Steven
                         Woodrow argued a federal appeal reversing dismissal and upholding
                         consumer rights under the Fair Credit Reporting Act against one of the
                         nation’s largest online data aggregators regarding whether a plaintiff who
                         does not suffer tangible pecuniary loss may still show legal harm to satisfy
                         Article III standing. The case was reversed on writ of certiorari to the
                         United States Supreme Court (argued by different attorneys).

                 •       Equity Residential Properties Mgmt. Corp. v. Nasolo, 364 Ill. App. 3d 26,
                         28, 847 N.E.2d 126, 128 (2006). Attorney Steven Woodrow helped author
                         the winning brief in this landmark landlord/tenant appeal defining the
                         requirements for constructive service and due process for Illinois evictions
                         under the Illinois Forcible Entry and Detainer Act. 735 ILCS 5/9–107 et
                         seq.

                 •       Fuentes v. Kroenke Sports & Entertainment, LLC, Case No.
                         2014CV32619. Woodrow & Peluso appealed grant of summary judgment
                         in favor of defendant finding that the Colorado Consumer Protection Act,
                         6-1-701 et seq. does not allow for class actions. Case settled prior to the
                         resolution of the appeal.

                                          OUR ATTORNEYS

          At present, our firm consists of 4 attorneys whose relevant experience is set forth below.

   STEVEN LEZELL WOODROW has over a decade of experience advising consumers
   and small businesses in high stakes litigation.

   Steven briefed and delivered the winning argument in the landmark federal appellate court
   decision Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547 (7th Cir. 2012) holding banks
   accountable for violations of the federal Home Affordable Modification Program. The opinion
   is widely regarded as the leading authority on the rights and obligations of HAMP servicers
   and borrowers. Steven also delivered the winning oral argument in Robins v. Spokeo, 742 F.3d
   409 (9th Cir. 2014), a federal appeal upholding consumer rights under the Fair Credit Reporting
   Act against one of the nation’s largest online data aggregators. The case and the Supreme Court
   decision that ultimately reversed it (and now the Ninth Circuit's decision to re-affirm its prior
   finding of Article III standing) present some of the most widely-litigated issues in class action
   practice today.

   Mr. Woodrow was appointed lead class counsel in litigation against JPMorgan Chase Bank,
   N.A. challenging the bank’s 4506-T HELOC suspension program and was appointed lead
   settlement class counsel in other HELOC suspension litigation against Wells Fargo Bank, N.A.,
   Citibank, N.A., Chase, Bank of America, N.A. and PNC Bank.



                         WOODROW & PELUSO, LLC Firm Resume as of February 2020                         5
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 7 of 9




   Mr. Woodrow also led the legal team that secured a preliminary injunction freezing the
   U.S. assets of Mark Karpeles, the former head of the failed Bitcoin exchange known as Mt. Gox,
   as well as an order compelling Mr. Karpeles to personally appear in the United States for a
   deposition in connection with Mt. Gox’s Chapter 15 bankruptcy case in Dallas Texas.

   Steven has also litigated putative class actions under the Telephone Consumer Protection
   Act, and courts have appointed him to serve as class counsel in nationwide settlements
   against cellphone companies, aggregators, and mobile content providers related to unfair
   billing practices, including Paluzzi v. Cellco Partnership, Williams v. Motricity, Inc., and Walker
   v. OpenMarket Inc.

   Steven has also served as an Adjunct Professor of Law at the Illinois Institute of
   Technology Chicago-Kent College of Law, where he co-taught a seminar on class actions. Prior
   to founding Woodrow & Peluso, Steven was a partner at prominent class action technology firm
   in Chicago.

   Before that, he worked as a litigator at a Chicago boutique where he tried and arbitrated a
   range of consumer protection, landlord tenant, and real estate matters.

   EDUCATION
   Chicago-Kent College of Law, J.D., High Honors, 2005
   The University of Michigan-Ann Arbor, B.A, Political Science, with Distinction, 2002

   ADMISSIONS
   State of Illinois (2005)
   State of Colorado (2011)
   United States Court of Appeals for the Seventh Circuit
   United States Court of Appeals for the Ninth Circuit
   United States District Court, Northern District of Illinois
   United States District Court, District of Colorado
   United States District Court, Eastern District of Michigan
   United States District Court, Western District of Michigan
   United States District Court, District of New Mexico


   PATRICK H. PELUSO specializes in plaintiff-side consumer class actions.

   With a true passion for protecting consumers and their rights, Patrick aggressively pursues class
   action lawsuits against companies who violate those rights.

   Through these lawsuits, he is able to force law-breaking companies to compensate the people
   they have harmed and correct their future practices. Patrick possesses the skills, strategic vision,
   and moxie to achieve excellent results for the people he represents. He has experience working
   with a broad range of consumer protection laws including the Fair Credit Reporting Act, the




                          WOODROW & PELUSO, LLC Firm Resume as of February 2020                      6
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 8 of 9




   Telephone Consumer Protection Act, and various state consumer protection and consumer fraud
   statutes.

   Patrick received his law degree from the University of Denver, Sturm College of Law where he
   was Editor-in-Chief of an academic journal. During law school, Patrick worked with a leading
   consumer class action law firm and held legal internships with a federal administrative judge and
   the legal department of a publicly traded corporation. Before law school, Patrick attended New
   York University, where he graduated with a B.S. and played on the school’s club baseball team.

   Patrick grew up in Baltimore, Maryland and now resides in Denver, Colorado.

   EDUCATION
   University of Denver, J.D.
   New York University, B.S.

   ADMISSIONS
   State of Colorado (2014)
   United States District Court, District of Colorado
   United States District Court, District of New Mexico
   United States District Court, Eastern District of Michigan
   United States District Court, Northern District of Illinois
   United States District Court, Western District of Wisconsin


   TAYLOR TRUE SMITH focuses his practice on consumer class actions.

   Throughout his life and career, Taylor has developed a passion for consumer advocacy. By
   pursuing class actions on behalf of consumers, Taylor can give consumers not just a voice but
   also a seat at the bargaining table.

   Taylor received his law degree from the Creighton University School of Law. During law school,
   he interned with the South Dakota Supreme Court. Prior to beginning law school, Taylor
   attended South Dakota State University where he earned a B.S. in Economics.

   Taylor was raised in Fort Pierre, South Dakota and currently resides in Denver, Colorado.

   Education
   Creighton University School of Law, J.D. Cum Laude 2017
   South Dakota State University, B.S. Magna Cum Laude 2013

   Admissions
   State of Colorado (2017)
   United States District Court, District of Colorado
   United States District Court, Eastern District of Michigan
   United States District Court, Northern District of Illinois




                          WOODROW & PELUSO, LLC Firm Resume as of February 2020                    7
Case 1:19-cv-03157-PAB-STV Document 21-1 Filed 04/14/20 USDC Colorado Page 9 of 9




   STEPHEN KLEIN devotes his practice to consumer class actions and commercial litigation.

   In a word, Stephen prides himself on the pursuit of results. Whether championing consumers in
   class actions to curb injurious commercial practices or helping businesses to secure their
   resources and protect their rights, Stephen is dedicated to achieving client goals.

   Stephen earned his law degree at the University of Denver, Sturm College of Law, where he
   earned a certificate in intellectual property law. While in law school, Stephen worked as a
   student attorney in the Environmental Law Clinic and as a legal fellow in DU’s Office of
   Technology Transfer. He also served as Managing Editor of the University of Denver Water Law
   Review. Prior to law school, Stephen earned a B.A. in Environmental and Sustainability Studies
   from the University of Northern Colorado.

   Originally from Chicago, Illinois, Stephen spent time in Minnesota, Ohio, and Texas before
   settling in the Denver metro area.

   EDUCATION
   University of Denver, Sturm College of Law, J.D., Order of the Coif, 2018
   University of Northern Colorado, B.A., summa cum laude, 2014

   ADMISSIONS
   State of Colorado (2018)
   United States District Court, District of Colorado




                         WOODROW & PELUSO, LLC Firm Resume as of February 2020                     8
